DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11,109,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
At pages 5-6, Applicant argues that support for the amendments can be found in paragraphs [0029]-[0031].
In response, Examiner respectfully disagrees and submits that paragraphs [0029]-[0031] do not describe anything that supports at least the limitation of “an original recording time that there is not a possibility of a recording conflict due to the system overhead.” For example, at least paragraph [0031] states, “… In case of resource conflict, the user may … If a recording cannot be started due to conflict constraints, ...” (emphasis added)
Clearly, there is a possibility of resource conflict being described, i.e. in case of resource conflict.
Also at page 6, Applicant argues that Bowen and Chen do not teach or suggest these limitations.
In response, Examiner respectfully disagrees for the following reasons: 
1) The claims do not recite “a delayed recording time” and “an original recording time” as related to any other limitations in the claim. In other words, if we can point out an original recording time of any segment that is not necessarily the segment, of which a delay of the fulfillment of its recording request is to be determined, that there is not possibility of recording conflict due to the system overhead, then the limitation is met. For example, an original recording time of a program that has been scheduled at an already optimal time.
2) During the interview conducted on March 31st, 2022, Examiner overlooked a meaning of the first sentence at paragraph [0044] of Chen, which states “[i]n at least one embodiment, processor 203 may dynamically optimize recording schedules regardless of whether or not a recording conflict arises…” (emphasis added). Specifically, Chen teaches determining a delay even when there is no recording conflict that arises. Because there is no recording conflict that arises, then there is not a possibility of a recording conflict. For this reason, Examiner respectfully submits that Examiner’s position during the interview is withdrawn. 
Regarding to the limitation of “the system overhead is low enough at a delayed recording time”, Examiner respectfully submits that there is no specific criterion for being “low enough” being specified, Chen teaches the limitation in [0044] because at the delayed recording time, the overhead is better than at the original time, is then low enough.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen and Chen et al. (US 2012/0224834 A1 – hereafter Chen).
Regarding claim 2, Bowen discloses a system, comprising: a non-transitory storage medium that stores instructions (Fig. 2; [0022]; [0024] – memory 220); and a processing unit that executes the instructions (Fig. 2; [0022] – processor 210) to: receive a digital video recording request for content from a content delivery network ([0033] – receiving a request from a user to record content from a content delivery network as at least shown in Fig. 1); select segments for the content to pull to fulfill the digital video recording request ([0029] – selecting segments for download); determine whether to delay fulfillment of the digital video recording request based on user characteristics to reduce system overhead ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves); and upon determining to delay the fulfillment of the digital video recording request, delay pulling the segments for the content ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves).
However, Bowen does not disclose the system overhead is low enough at a delayed recording time and an original recording time that there is not a possibility of a recording conflict due to the system overhead.
Chen discloses a processing unit determines whether to delay fulfillment of a digital video recording request based on user characteristics to reduce system overhead, wherein the system overhead is low enough at a delayed recording time and an original recording time that there is not a possibility of a recording conflict due to the system overhead ([0044] – see Response to Arguments above).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Chen to record the segments in the electronic device taught by Bowen in order to help users reduce possibilities of resource conflicts with an optimal solution (Chen: [0044]).
Regarding claim 3, Bowen also discloses the processing unit selects the segments for the content to pull to fulfill the digital video recording request that have a bit rate corresponding to a selected bandwidth from multiple versions of the content that each have different bit rates ([0029] – selecting segments based on selected bandwidth among segments of multiple bit rates).
Regarding claim 4, Bowen also discloses the processing unit selects the selected bandwidth based on monitored network resources ([0039]-[0041] – selecting a bandwidth based upon network condition and system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
Regarding claim 5, Bowen also discloses the processing unit selects the selected bandwidth based on monitored processing capacity ([0039]-[0041] – selecting a bandwidth based upon system resources to perform other processing, e.g. a second recording, concurrent playback sessions etc.).
Regarding claim 6, Bowen also discloses the processing unit selects the selected bandwidth based on monitored storage capacity ([0046]).
Regarding claim 7, Bowen also discloses the processing unit delays pulling the segments for the content after beginning to pull the segments for the content ([0046]-[0048]; [0051] – pulling segments of a news program is delayed after they begin to be pulled, i.e. due to drop in bandwidth during downloading).
Regarding claim 8, Bowen also discloses the processing unit pulls additional segments having an additional bit rate based on an updated bandwidth corresponding to an updated monitoring ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
Claim 9 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 10, Bowen also discloses the at least one device is a client digital video recorder ([0024] – the client device is a client digital video recorder that records digital contents onto a mass storage device).
Regarding claim 11, Bowen also discloses the at least one device is a network digital video recorder ([0024] – the client device is a network digital video recorder that records digital contents from a server via a network onto a mass storage device).
Regarding claim 12, Bowen also discloses a first of the segments has a different bit rate than a second of the segments ([0029] – segments are encoded at multiple bit rates).
Regarding claim 13, Bowen also discloses the first of the segments corresponds to a first bandwidth and the second of the segments corresponds to a second bandwidth ([0029] – some segments for higher bandwidth, other segments for lower bandwidth).
Regarding claim 14, Bowen also discloses the first bandwidth is selected based on a first network speed and the second bandwidth is selected based on a second network speed ([0029] – some segments are for a higher network speed, other segments are for a lower network speed).
Regarding claim 15, Bowen also discloses the content delivery network is an adaptive bit rate content delivery network ([0028]-[0029] – an ABR content delivery network).
Regarding claim 16, Bowen discloses a content delivery system (Fig. 1), comprising: a communication network (Fig. 1 – communication network 130); and at least one device communicably connected to at least one digital video recorder device via the communication network (Fig. 1 – server 110 connected to client device 120 via the network 130), the at least one device: stores content ([0014]-[0015] - storing on server 110 multiple version of content each has a different bit rate as further described in at least [0029] to be selected as described in at least [0036]-[0037]); delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead, the digital video recording request corresponding to the content ([0050] – based on whether the user is willing to watch the content at a later time, fulfillment of the recording request is rescheduled so that contents of higher quality are available when bandwidth improves); and provides segments for the content  in response to a pull by the at least one digital video recorder device initiated to satisfy the digital video recording request ([0036]-[0037]; [0039]; [0045]-[0046] – providing the segments as requested based on the monitored resources, e.g. at least downloading processing capacity and/or processing capacity of performing simultaneous playback etc., and storage capacity of storage device 240, and selecting a bandwidth accordingly).
Bowen does not disclose the device delays fulfillment of a digital video recording request based on user characteristics to reduce system overhead, wherein the system overhead is low enough at a delayed recording time and an original recording time that there is no possibility of a recording conflict due to the system overhead.
Chen discloses fulfillment of a digital video recording request is determined to be delayed, wherein a system overhead is low enough at a delayed recording time and an original recording time that there is no possibility of a recording conflict due to the system overhead ([0044] – see Response to Arguments above).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Chen to record the segments in the electronic device taught by Bowen in order to help users reduce possibilities of resource conflicts with an optimal solution (Chen: [0044]).
Regarding claim 17, Bowen also discloses the at least one device receives a request to cancel the pull in response to transmitting an indication of a pull conflict to the at least one digital video recorder device ([0046]-[0048]; [0053]; [0067] – any factor that causes a request not being able to be fulfilled, a user can cancel the recording).
Regarding claim 18, Bowen also discloses the content comprises multiple versions of content that each have different bit rates ([0029] – segments are encoded at multiple bit rates).
Regarding claim 19, Bowen also discloses the segments have a bit rate corresponding to a bandwidth selected based on monitored resources ([0029] – at least when monitored speed increases, i.e. bandwidth increases, selecting additional segments with higher bit rates; when monitored speed decreases, i.e. bandwidth decreases, selecting segments with lower bit rates).
Regarding claim 20, Bowen also discloses the at least one digital video recorder device comprises a smart phone ([0021] – the client device 120 is a smart phone).
Regarding claim 21, Bowen also discloses the communication network comprises a cellular communication network ([001] – a cellular access network).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484